Wilson, Judge:
The appeals for reappraisement listed in schedule “A” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, consist of electric bulbs from Japan.
IT IS FURTHER STIPULATED AND AGREED, that the appraised values of the merchandise covered by the appeals for reappraisement enumerated herein, less the amount of buying commission as noted on the invoices, is equal to the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, packing included
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Japan.
IT IS FURTHER STIPULATED AND AGREED that the appeals to reap-praisement enumerated in Schedule A may be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the amount of buying commission, as noted on the invoices.
Judgment will be entered accordingly.